Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
In response to amendment filed 11/08/2021, and after updated search, no other prior art of record has taught that which was presented in the amended claims.

Terminal Disclaimer filed on 03/23/2021 has been considered and accepted.

Please enter the amendment as shown below:
1-15. (Cancelled)  
  
16. (Previously Presented) A system for configuring a display of simulation data during simulation of a process entity, comprising: a processor; a memory device coupled to the processor; software instructions stored on the memory device and executable by the processor, said instructions comprising: instructions for implementing a simulator software program configured to calculate one or more of steady state mass and energy balances, fluid flow network analysis, and dynamic simulation within a simulation model; instructions for displaying: a canvas, an icon representation of the simulation model on the canvas, a set of one or more simulation data placeholders corresponding to the simulation model, and a set of one or more simulation data variables each corresponding to one of the simulation data placeholders; instructions for defining one or more parameters in an entity type object, said entity type object generically representing a type of process entity within an industrial process; instructions for creating the entity type object from the one or more parameters defined therein; instructions for instantiating an entity type instance in the simulation model based on the entity type object in response to the entity type object being placed on the canvas, said entity type instance representing a specific process entity in the industrial process; instructions for evaluating a condition of the one or more parameters defined in the entity type object in response to the entity type object being placed on the canvas; 2Application No. 16/167,072Attorney Docket No. 160095-023001/US instructions for configuring 
17. (Previously Presented) The system of claim 16, wherein alphanumeric characters representing the first set of simulation data values populate the simulation data placeholders on the canvas when the entity type instance having the configured behavior is displayed upon the canvas at the first zoom level during the simulation, and 3Application No. 16/167,072Attorney Docket No. 160095-023001/US wherein alphanumeric characters representing the second set of simulation data values populate the simulation data placeholders on the canvas when the entity type instance having the configured behavior is displayed upon the canvas at the second zoom level during the simulation.  
18. (Previously Presented) The system of claim 16, wherein the configuration specifying the appearance of alphanumeric characters representing the second set of simulation data values comprises displaying more detail when the second zoom level is greater than the first zoom level and displaying less detail when the second zoom level is less than the first zoom level.  
19. (Previously Presented) The system of claim 16, further comprising instructions responsive to user input for customizing a level of detail associated with the appearance of alphanumeric characters representing the second set of simulation data values displayed at the second zoom level of the canvas.  
20. (Previously Presented) The system of claim 16, further comprising instructions for propagating the first and second user preferences to another canvas for configuring simulation 
21. (Previously Presented) One or more tangible, non-transitory computer-readable media having executable instructions stored thereon that, when executed, perform a method of configuring a display of simulation data during simulation of a process entity comprising: implementing a simulator software program configured to calculate one or more of steady state mass and energy balances, fluid flow network analysis, and dynamic simulation within a simulation model; displaying: a canvas, an icon representation of the simulation model on the canvas, a set of simulation data placeholders corresponding to the simulation model, and 4Application No. 16/167,072Attorney Docket No. 160095-023001/US a set of simulation data variables each corresponding to one of the simulation data placeholders; defining one or more parameters in an entity type object, said entity type object generically representing a type of process entity within an industrial process; creating the entity type object from the one or more parameters defined therein; instantiating an entity type instance in the simulation model based on the entity type object in response to the entity type object being placed on the canvas, said entity type instance representing a specific process entity in the industrial process; evaluating a condition of the one or more parameters defined in the entity type object in response to the entity type object being placed on the canvas; configuring behavior of the entity type instance within the simulation model based on the evaluating; configuring a first zoom level and a second zoom level of the canvas; storing the first zoom level as a first user preference specific to a user of a model editor interface; storing the second zoom level as a second user preference specific to the user of the model editor interface; configuring a first subset of the set of simulation data variables for the first zoom level of the canvas, said configuration specifying an appearance of alphanumeric characters representing a first set of simulation data values populating the simulation data placeholders when the icon representation of the simulation model is displayed upon the canvas at the first zoom level thereof, said first set of simulation data values corresponding to the first subset of simulation data variables; configuring a second subset of the set of simulation data variables for the second zoom level of the canvas, said configuration specifying an appearance of alphanumeric characters representing a second set of simulation data values populating the simulation data placeholders when the icon representation of the simulation model is displayed upon the canvas at the second zoom level thereof, said second set of simulation data values corresponding to the second subset of simulation data variables; simulating the functionality of the specific process entity by the entity type instance having the configured behavior in the simulation model; 5Application No. 16/167,072Attorney Docket No. 160095-023001/US populating the simulation data placeholders on the canvas with alphanumeric characters representing the first set of simulation data values when the entity type instance having the configured behavior is displayed upon the canvas at the first zoom level during the simulating; and populating the simulation data placeholders on the canvas with alphanumeric characters representing the second set of simulation data values when the entity type instance having the configured behavior is displayed upon the canvas at the second zoom level during the simulating.  
22. (Previously Presented) The computer-readable media of claim 21, wherein the configuration specifying the appearance of alphanumeric characters representing the second set of simulation data values comprises displaying more detail when the second zoom level is greater than the first zoom level and displaying less detail when the second zoom level is less than the first zoom level.  
23. (Previously Presented) The computer-readable media of claim 21, wherein the method further comprises customizing a level of detail associated with the appearance of alphanumeric characters representing the second set of simulation data values displayed at the second zoom level of the canvas in response to user input.  
24. (Previously Presented) The computer-readable media of claim 21, wherein the method further comprises propagating the first and second user preferences to another canvas for configuring simulation data variables thereof, by the user of the model editor interface, at the first zoom level and the second zoom level of the first and second user preferences, respectively.  
25. (currently amended) A processor executable method of configuring a display of simulation data comprising: implementing a simulator software program configured to calculate one or more of steady state mass and energy balances, fluid flow network analysis, and dynamic simulation within a simulation model; displaying a model editor interface including: a canvas, 6Application No. 16/167,072Attorney Docket No. 160095-023001/US an icon representation of the simulation model on the canvas, a set of one or more simulation data placeholders corresponding to the simulation model, and a set of one or more simulation data variables each corresponding to one of the simulation data placeholders; defining, via the model editor interface, one or more parameters in an entity type object, said entity type object generically representing a type of process entity within an industrial process; creating the entity type object from the one or more parameters defined therein; instantiating an entity type instance in the simulation model based on the entity type object in response to the entity type object being placed on the canvas, said entity type instance representing a specific process entity in the industrial process; evaluating a condition of the one or more parameters defined in the entity type object in response to the entity type object being placed on the canvas; configuring behavior of the entity type instance within the simulation model based on the evaluating; configuring, via the model editor interface, a first zoom level and a second zoom level of the canvas; storing, in a memory device, the first zoom level of the canvas as a first simulation preference specific to the canvas; storing, in the memory device, the second zoom level of the canvas as a second simulation preference specific to the canvas; configuring, via the model editor interface, a first subset of the set of simulation data variables for the first zoom level of the canvas, said configuration specifying an appearance of alphanumeric characters representing a first set of simulation data values populating the simulation data placeholders when the icon representation of the simulation model is displayed upon the canvas at the first zoom level thereof, said first set of simulation data values corresponding to the first subset of simulation data variables; configuring, via the model editor interface, a second subset of the set of simulation data variables for the second zoom level of the canvas, said configuration 7Application No. 16/167,072Attorney Docket No. 160095-023001/US specifying an appearance of alphanumeric characters representing a second set of simulation data values populating the simulation data placeholders when the icon representation of the simulation model is displayed upon the canvas at the second zoom level thereof, said second set of simulation data values corresponding to the second subset of simulation data variables; simulating the functionality of the specific process entity by the entity type instance having the configured behavior in the simulation model.
26. (Previously Presented) The method of claim 25, wherein populating the simulation data placeholders on the canvas with alphanumeric characters representing the first set of simulation data values when the entity type instance having the configured behavior is displayed upon the canvas at the first zoom level during the simulating; and populating the simulation data placeholders on the canvas with alphanumeric characters representing the second set of simulation data values when the entity type instance having the configured behavior is displayed upon the canvas at the second zoom level during the simulating.  
27. (Previously Presented) The method of claim 25, wherein the configuration specifying the appearance of alphanumeric characters representing the second set of simulation data values comprises displaying more detail when the second zoom level is greater than the first zoom level and displaying less detail when the second zoom level is less than the first zoom level.  
28. (Previously Presented) The method of claim 25, further comprising customizing a level of detail associated with the appearance of alphanumeric characters representing the second set of simulation data values displayed at the second zoom level of the canvas in response to user input.  
29. (Previously Presented) The method of claim 25, further comprising propagating changes made to variables and/or parameters in the first zoom level and the second zoom level.  
30. (Previously Presented) The system of claim 16, further comprising instructions for configuring, via a model editor interface, a third subset of simulation data variables, said configuration specifying an appearance of alphanumeric characters representing a third set of simulation data values independent of the first zoom level and the second zoom level of the canvas.  
31. (Previously Presented) The system of claim 16, further comprising: instructions for configuring, via a model editor interface, a unit of measure of the first subset of simulation data variables, said unit of measure of the first subset of simulation data variables being dependent upon the first zoom level of the canvas; and instructions for configuring, via the model editor interface, a unit of measure of the second subset of simulation data variables, said unit of measure of the second subset of simulation data variables being dependent upon the second zoom level of the canvas.  
32. (Previously Presented) The computer-readable media of claim 21, wherein the method further comprises configuring a third subset of the set of simulation data variables, said configuration specifying an appearance of alphanumeric characters representing a third set of simulation data values independent of the first zoom level and the second zoom level of the canvas.  
33. (Previously Presented) The computer-readable media of claim 21, wherein the method further comprises: configuring a unit of measure of the first subset of simulation data variables, said unit of measure of the first subset of simulation variables data being dependent upon the first zoom level of the canvas; and configuring a unit of measure of the second subset of simulation data variables, said unit of measure of the second subset of simulation data variables being dependent upon the second zoom level of the canvas.  
34. (Previously Presented) The method of claim 25, further comprising configuring a third subset of the set of simulation data variables, said configuration specifying an appearance 9Application No. 16/167,072Attorney Docket No. 160095-023001/US of alphanumeric characters representing a third set of simulation data values independent of the first zoom level and the second zoom level of the canvas.  
35. (Previously Presented) The method of claim 25, further comprising: configuring a unit of measure of the first subset of simulation data variables, said unit of measure of the first subset of simulation data variables being dependent upon the first zoom level of the canvas; and configuring a unit of measure of the second subset of simulation data variables, said unit of measure of the second subset of simulation data variables being dependent upon the second zoom level of the canvas.  
36. (Previously Presented) The system of claim 16, further comprising instructions for configuring, via a model editor interface, a semantic zoom threshold between the first zoom level and the second zoom level of the canvas, wherein a display of alphanumeric characters representing one of the first set of simulation data values and the second set of simulation data values on the canvas is dependent upon crossing the semantic zoom threshold.  
37. (Previously Presented) The computer-readable media of claim 21, wherein the method further comprises configuring a semantic zoom threshold between the first zoom level and the second zoom level of the canvas, wherein a display of alphanumeric characters representing one of the first set of simulation data values and the second set of simulation data values on the canvas is dependent upon crossing the semantic zoom threshold.

     
The reason for allowance is the same as indicated in the Notice of Allowabiltiy issued on 12/22/2021.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ryan Barrett/
Primary Examiner, Art Unit 2145